Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 6/18/2021, Applicant, on 9/17/2021, amended Claims 1, 13, 17. Canceled Claim 9. 

Claims 1-8 and 10-20 are now pending in this application and have been examined. 

Information Disclosure Statement IDS submitted on 9/17/2021 is acknowledged and considered by the Examiner

Examiner is open to interview. Applicant is encouraged to contact the Examiner to schedule an interview to expedite the prosecution of the application. 


Response to Amendment
Applicant's amendments to claims 1, 13, 17 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 13, 17 are not sufficient to overcome the prior art rejections set forth in the previous action. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…the Present Application is directed to the practical application of using and updating machine learning prediction models...the Present Application states, at [0079]: The forecaster 502 can generate a prediction 506 (e.g., transaction date and quantity prediction) for the first week (e.g., a week 1 of n). The forecaster 502 can make a determination 508 as to whether there are more weeks for which to generate forecasts. If there are more weeks for which to generate forecasts, the forecaster 502 can use the prediction 506 as a feedback input 510 for updating a prediction model. Updating the prediction model can include building features based on the prediction 506 (and earlier data). The forecaster 502 can then use the updated prediction model to generate a prediction for a next week. If, during the determination 508, the forecaster 502 determines that there are no more weeks for which to generate predictions, a final output 510 can be generated (e.g., that includes respective predictions previously generated for individual weeks). As recited in the Present Application at [0018], "the prediction system can generate predictions even when the historical transaction data is sparsely populated." The claims describe a technical solution that solves a problem not solved by other approaches. For example, "[f]or other time series based prediction systems, traditional time series based estimates can be made when sufficient transaction data exists. When data is sparse, the models and approaches described [in this Application] can be used." Id. at [0019]. The claimed solution provides other technical benefits. For example, with the claimed solution, "resource use, including use of order tracking and other computing devices or systems, can be reduced." Id. at [0017].... ” The Examiner respectfully disagrees.


Contrary to Applicant’s arguments, the argued method and steps are abstract ideas directed to mathematical concepts and mental processes that can be performed by the human mind with pen and paper to organize human activities and relationships, when analyzing under Step2A Prong1. And, analyzing under Step 2A Prong2, the generic recitation of additional computing elements generally linking the abstract 








Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 

Applicant submits, “ ...Frazer has not been shown to teach or suggest "using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units," as recited by amended claim 1. In other words, Frazer has not been shown to teach or suggest using a prediction for one time unit to update a model used to generate a next prediction for a next time unit....” The Examiner respectfully disagrees.

Contrary to Applicant’s arguments, under the broadest reasonable interpretation of the claims, Frazer teaches:
using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; (in at least [0126] The insight/relationship determination module 320 is very adaptive as it can update its graph structures quickly to reflect any changes in the transaction data. [0481] Any combination of these techniques may be used in the insight/relationship determination module 320 framework depending on the nature, quantity, and quality (noise-to-signal ratio) of the transaction data. [0483] FIG. 27 is an overview of one embodiment of the predictive time-to event (TTE) component 320. In one embodiment, the predictive time-to-event (TTE) component 320 may be implemented as a large-scale analytic process or program 2710 for processing large amounts of transaction data 2720 to create models which predict how likely a given customer is to purchase a given product in a given time frame. More generally, this predictive time-to-event component 320 can use large amounts of discrete event data, including data in addition to transaction data, to build models which predict how likely an entity (not just a person) is to perform or encounter an event (not just a purchase). [0487] The event data 2810 is passed into a cleaning, statistics generating and feature generation process 2812. The feature generation process produces a unique independent training dataset 2814, 2815, 2816 for each target product which will be modeled. Each training data set includes many labeled examples used to train a scorecard. An example is given by a vector of numeric predictive feature values, and an associated binary outcome label. An example feature could be the recency of any particular event, or its frequency, or the current season, or an economic index, or the like. There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target. [0488] Each training dataset 2814, 2815, 2816 is then put through a series of binning, variable reduction, model training, scoring and analyzing steps 2820. The analyzing steps include Filtering out characteristics with little power to predict the outcome, and maintaining a set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with a accompanying performance measure and validation reports. In other words, P scorecards are developed. One scorecard is developed for each training data set. Lastly all of the customers in the training dataset are scored using the developed models to produce the customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period.)




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 13 and 17) recite,
“A ... method comprising: 
receiving a request to predict transaction quantities for a plurality of transaction entities for a future time period; 
identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; 
dividing the future time period into a set of multiple time units; 
for each respective time unit of the multiple time units: 
iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: 
identifying features to include in a quantity forecasting model for the current level and the time unit; 
training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; 
identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; 
using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and 
using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; 
aggregating predicted quantity information for multiple levels into aggregated quantity prediction information; and 
providing the aggregated quantity prediction information in response to the request.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving a request to predict transaction quantities for a plurality of transaction entities for a future time period; identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; dividing the future time period into a set of multiple time units; for each respective time unit of the multiple time units: iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: identifying features to include in a quantity forecasting model for the current level and the time unit; training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; aggregating predicted quantity information for multiple levels into aggregated quantity prediction information; and providing the aggregated quantity prediction information in response to the request..., under the broadest reasonable interpretation, may be interpreted to include a human using their mind to, receiving a request to predict transaction quantities for a plurality of transaction entities for a future time period; identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; dividing the future time period into a set of multiple time units; for each respective time unit of the multiple time units: iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: identifying features to include in a quantity forecasting model for the current level and the time unit; training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; aggregating predicted quantity information for multiple levels into aggregated quantity prediction information;..., and a human using pen and paper to, ...providing the aggregated quantity prediction information in response to the request…; therefore, the claims are directed to a mental process. 

Further, ...receiving a request to predict transaction quantities for a plurality of transaction entities for a future time period; identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; dividing the future time period into a set of multiple time units; for each respective time unit of the multiple time units: iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: identifying features to include in a quantity forecasting model for the current level and the time unit; training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; aggregating predicted quantity information for multiple levels into aggregated quantity prediction information; and providing the aggregated quantity prediction information in response to the request..., under the broadest reasonable interpretation, may be managing human retailer transaction entities, human customer transaction entities, and human salesperson transaction entities’ historical transactions to predict human future transactions, therefore it is managing personal behavior or relationships or interactions between people, Moreover, identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels...aggregating predicted quantity information for multiple levels into aggregated quantity prediction information...providing the aggregated quantity prediction information in response to the request, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Additionally, ...iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: identifying features to include in a quantity forecasting model for the current level and the time unit; training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units;…, is directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 13, 17: computer-implemented, A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations, A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, receiving a request…, identifying historical transaction data..., providing the aggregated quantity prediction information..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving a request…, identifying historical transaction data..., data output – providing the aggregated quantity prediction information....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0021] FIG. 1 is a block diagram illustrating an example system 100 for proactively predicting demand based on sparse transaction data. Specifically, the illustrated system 100 includes or is communicably coupled with a server 102, a client device 104, and a network 106. Although shown separately, in some implementations, functionality of two or more systems or servers may be provided by a single system or server. In some implementations, the functionality of one illustrated system, server, or component may be provided by multiple systems, servers, or components, respectively. 
[0030] As used in the present disclosure, the term "computer" is intended to encompass any suitable processing device. For example, although FIG. 1 illustrates a single server 102, and a single client device 104, the system 100 can be implemented using a single, stand-alone computing device, two or more servers 102, or two or more client devices 104. Indeed, the server 102 and the client device 104 may be any computer or processing device such as, for example, a blade server, general-purpose personal computer (PC), Mac@, workstation, UNIX-based workstation, or any other suitable device. In other words, the present disclosure contemplates computers other than general purpose computers, as well as computers without conventional operating systems. Further, the server 102 and the client device 104 may be adapted to execute any operating system, including Linux, UNIX, Windows, Mac OS@, JavaTM, AndroidTM, iGS or any other suitable operating system. According to one implementation, the server 102 may also include or be communicably coupled with an e-mail server, a Web server, a caching server, a streaming data server, and/or other suitable server. 
[0031] Interfaces 150 and 152 are used by the client device 104 and the server 102, respectively, for communicating with other systems in a distributed environment - including within the system 100 - connected to the network 106. Generally, the interfaces 150 and 152 each comprise logic encoded in software and/or hardware in a suitable combination and operable to communicate with the network 106. More specifically, the interfaces 150 and 152 may each comprise software supporting one or more communication protocols associated with communications such that the network 106 or interface's hardware is operable to communicate physical signals within and outside of the illustrated system 100. 
[0032] The server 102 includes one or more processors 154. Each processor 154 may be a central processing unit (CPU), a blade, an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or another suitable component. Generally, each processor 154 executes instructions and manipulates data to perform the operations of the server 102. Specifically, each processor 154 executes the functionality required to receive and respond to requests from the client device 104, for example. 
[0033] Regardless of the particular implementation, "software" may include computer-readable instructions, firmware, wired and/or programmed hardware, or any combination thereof on a tangible medium (transitory or non-transitory, as appropriate) operable when executed to perform at least the processes and operations described herein. Indeed, each software component may be fully or partially written or described in any appropriate computer language including C, C++, JavaTM, JavaScript®, Visual Basic, assembler, Perl®, any suitable version of 4GL, as well as others. While portions of the software illustrated in FIG. 1 are shown as individual modules that implement the various features and functionality through various objects, methods, or other processes, the software may instead include a number of sub-modules, third-party services, components, libraries, and such, as appropriate. Conversely, the features and functionality of various components can be combined into single components as appropriate. 
[0034] The server 102 includes memory 156. In some implementations, the server 102 includes multiple memories. The memory 156 may include any type of memory or database module and may take the form of volatile and/or non-volatile memory including, without limitation, magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component. The memory 156 may store various objects or data, including caches, classes, frameworks, applications, backup data, business objects, jobs, web pages, web page templates, database tables, database queries, repositories storing business and/or dynamic information, and any other appropriate information including any parameters, variables, algorithms, instructions, rules, constraints, or references thereto associated with the purposes of the server 102. 
[0035] The client device 104 may generally be any computing device operable to connect to or communicate with the server 102 via the network 106 using a wireline or wireless connection. In general, the client device 104 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the system 100 of FIG. 1. The client device 104 can include one or more client applications, including the prediction application 108. A client application is any type of application that allows the client device 104 to request and view content on the client device 104. In some implementations, a client application can use parameters, metadata, and other information received at launch to access a particular set of data from the server 102. In some instances, a client application may be an agent or client-side version of the one or more enterprise applications running on an enterprise server (not shown). 
[0036] The client device 104 further includes one or more processors 158. Each processor 158 included in the client device 104 may be a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or another suitable component. Generally, each processor 158 included in the client device 104 executes instructions and manipulates data to perform the operations of the client device 104. Specifically, each processor 158 included in the client device 104 executes the functionality required to send requests to the server 102 and to receive and process responses from the server 102. 
[0037] The client device 104 is generally intended to encompass any client computing device such as a laptop/notebook computer, wireless data port, smart phone, personal data assistant (PDA), tablet computing device, one or more processors within these devices, or any other suitable processing device. For example, the client device 104 may comprise a computer that includes an input device, such as a keypad, touch screen, or other device that can accept user information, and an output device that conveys information associated with the operation of the server 102, or the client device 104 itself, including digital data, visual information, or a GUI 160. 
[0040] There may be any number of client devices 104 associated with, or external to, the system 100. For example, while the illustrated system 100 includes one client device 104, alternative implementations of the system 100 may include multiple client devices 104 communicably coupled to the server 102 and/or the network 106, or any other number suitable to the purposes of the system 100. Additionally, there may also be one or more additional client devices 104 external to the illustrated portion of system 100 that are capable of interacting with the system 100 via the network 106. Further, the term "client", "client device" and "user" may be used interchangeably as appropriate without departing from the scope of this disclosure. Moreover, while the client device 104 is described in terms of being used by a single user, this disclosure contemplates that many users may use one computer, or that one user may use multiple computers. 
[0146] The preceding figures and accompanying description illustrate example processes and computer-implementable techniques. But system 100 (or its software or other components) contemplates using, implementing, or executing any suitable technique for performing these and other tasks. It will be understood that these processes are for illustration purposes only and that the described or similar techniques may be performed at any    appropriate time, including concurrently, individually, or in combination. In addition, many of the operations in these processes may take place simultaneously, concurrently, and/or in different orders than as shown. Moreover, system 100 may use processes with additional operations, fewer operations, and/or different operations, so long as the methods remain appropriate. 
In other words, although this disclosure has been described in terms of certain embodiments and generally associated methods, alterations and permutations of these embodiments and methods will be apparent to those skilled in the art. Accordingly, the above description of example embodiments does not define or constrain this disclosure.  Other changes, substitutions, and alterations are also possible without departing from the spirit and scope of this disclosure. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-20, is/are rejected under 35 U.S.C. 102 as being anticipated by US Patent Publication to US20140222506A1 to Frazer, (hereinafter referred to as “Frazer”) 

As per Claim 1, Frazer teaches: A computer-implemented method comprising: 
receiving a request to predict transaction quantities for a plurality of transaction entities for a future time period; (in at least [0045] predicting the likelihood of the occurrence of a future event 112. In retail situations, the future event many times is the purchase of another product [0047] The time frames can be as short or as long as desired. For example, the time frame may be a second, or it may be several days. The risk factor is based on the risk that the action takes place over the time frame [0054] For each time frame, a propensity matrix including one or more customers and at least one product is formed. Several propensity matrices will be produced for each of the future time slots. This data is input to the selection module 440. The selection module 440 selects from among the best times to make a recommendation to the consumer
identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; (in at least [0044] Entities can be any number of items associated with the data. In the instances where the data relates to transactions between customers and a retailer or retailers, entities include products, and product groups. Entities are also not limited to products and product groups, and can also represent a promotion, a change in price, or portions of information about consumers, or other data. Entities can also be promotion histories, or purchase histories of a customer or group of customers [0053] the relationships are determined after reviewing historical transaction data and producing a model based on the historical data for a number of entities. The model can then be used to project future actions of a person or consumer based on other entities, such as promotions or the product. The future event prediction module 430 is used to determine the possibility of a future event occurring within a number of time frames. [0111] FIG. 6 shows an example of a insight/relationship determination module Consistency Graph created using the transaction data from a Grocery retailer. In FIG. 6, nodes represent products and edges represent consistency relationships between pairs of nodes. This graph has one node for each product at a category level of the product hierarchy.  [0134] products are organized by the retailer in a product hierarchy in which the finest level products (SKU or UPC level) are grouped into higher product groups. The total numbers of products at the finest level change over time as new products are introduced and old products are removed. However, typically, the numbers of products at coarser levels are more or less stable. The number of hierarchy levels and the number of products at each level may vary from one retailer to another.)
dividing the future time period into a set of multiple time units; (in at least [0047] The time frames can be as short or as long as desired. For example, the time frame may be a second, or it may be several days. [0171] A parametric market basket context is defined by a single parameter: window width: ω. Technique 1 below describes how the insight/relationship determination module 320 creates market basket context instances, Bn, given:A customer's transaction history: x(n) The last update date (for incremental updates): tlast (which is 0 for the first update) The window width parameter ω (number of days) [0437] A window parameter co denotes the time window of each market basket. Earlier we have described how market basket consistency matrix is created from the transaction data, given the window parameter and product level. This counts matrix is then converted into a consistency matrix using any of the consistency measures available in the insight/relationship determination module 320 library. This matrix serves as the recommendation model for an MBRE. In general this model depends on the (a) choice of the window parameter, (b) choice of the consistency measure, and (c) any customizations, e.g. customer segment, seasonality, applied to the transaction data.)
for each respective time unit of the multiple time units: (in at least [0171] A parametric market basket context is defined by a single parameter: window width: ω. Technique 1 below describes how the insight/relationship determination module 320 creates market basket context instances, Bn, given:A customer's transaction history: x(n) The last update date (for incremental updates): tlast (which is 0 for the first update) The window width parameter ω (number of days) [0177]  In FIG. 13, each cell in the three time lines represents a day. A grey cell in the time line indicates that the customer made a purchase on that day. )
iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: (in at least [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution. [0256] There is one such product space for each level in the product hierarchy and for each combination of customization, market basket context parameter, and customization. [0291] The bundleness in turn is defined as an aggregation of the contribution of each product in the bundle. There are two ways in which a product contributes to a bundle in which it belongs: (a) It can either be the principal or driver or causal product for the bundle or (b) it can be the peripheral or accessory product for the bundle. For example, in the bundle shown in FIG. 10, the Notebook is the principal product and the mouse is the peripheral product of the bundle. In the insight/relationship determination module 320, a single measure of seedness of a product in a bundle is used to quantify its contribution. If the consistency measure used implies causality, then high centrality products cause the bundle. [0313] All bundles at the product level of the universe [0324] FIG. 17 shows an example of a bundle lattice space bounded by a foundation set and a candidate set. Each point in this space is a feasible product bundle. A measure of bundleness is associated with each bundle. [0331] finding locally optimal product bundles start from the foundation set and in each iteration maintains and grows a list of potentially optimal bundles to the next size of product bundles)
identifying features to include in a quantity forecasting model for the current level and the time unit; (in at least [0076] The transactional data in these domains is typically collected in, or converted to, a structured format with fixed number of observed and/or derived input features from which to choose. [0337] Bundle-Set denoted by B={bk}k=1 K is the set of K product bundles against which bundle projection scores are computed. One can think of these as parameters for feature extractors. [0167] Time elapsed intentions—As mentioned above, transaction data is a mixture of projections of possibly time-elapsed latent intentions of customers. A time elapsed intention may not cover all its products in a single visit. Sometimes the customer just forgets to buy all the products that may be needed for a particular intention, e.g. a multi-visit birthday party shopping, and may visit the store again the same day or the very next day or week. Sometimes the customer buys products as needed in a time-elapsed intention for example a garage re-modeling or home theater set up that might happen in different stages, the customer may choose to shop for each stage separately. To accommodate both these behaviors, it is useful to have a parametric way to define the appropriate time resolution for a forgot visit, e.g. a week, to a intentional subsequent visit, e.g. 15 to 60 days. [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution)
training the quantity forecasting model for the current level and the time unit including building the identified features into the quantity forecasting model for the current level and the time unit; (in at least [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution [0487] The event data 2810 is passed into a cleaning, statistics generating and feature generation process 2812. The feature generation process produces a unique independent training dataset 2814, 2815, 2816 for each target product which will be modeled. Each training data set includes many labeled examples used to train a scorecard. )
identifying predicted transaction dates in the time unit predicted for the current level by a transaction date prediction model; (in at least [0084] retail transaction data is treated as a time stamped sequence of market baskets, as shown in FIG. 5. [0164]  The insight/relationship determination module 320 retail mining framework is context rich, i.e. it supports a wide variety of contexts that may be grouped into two types as shown in FIG. 12: market basket context and purchase sequence context. [0144] Each line-item contains fields such as customer id, transaction date, SKU level product id [0483] FIG. 27 is an overview of one embodiment of the predictive time-to event (TTE) component 320. In one embodiment, the predictive time-to-event (TTE) component 320 may be implemented as a large-scale analytic process or program 2710 for processing large amounts of transaction data 2720 to create models which predict how likely a given customer is to purchase a given product in a given time frame [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution)
computing values for the features using the predicted transaction dates in the time unit and the historical transaction data; (in at least [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution [0486] FIG. 28 is a schematic diagram of the analytic process 2710 performed by the predictive time-to-event component 320. The TTE analytic process 2800 is a highly automated process of generating data for and building a large number of scorecards. [0487] There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target. )
using the quantity forecasting model to generate predicted quantity information for the current level for the predicted transaction dates in the time unit; and (in at least [0075] enables a real-time customer-specific recommendation engine that can use a customer's past purchase behavior and current market basket to develop accurate, timely, and very effective cross-sell and up-sell offers. [0425] Entire history as a sequence of market baskets—In some retail domains such as electronics, the time interval between successive purchases of specific products, e.g. cartridge after printer, might be important. In such domains, the customer history may be treated as a time-stamped sequence of market baskets to create precise and timely future recommendations. [0188] The time t in the transaction data is in days. Typically, it is not useful to create purchase sequence context at this resolution because at this resolution we may not have enough data, moreover, this may be a finer resolution than the retailer can make actionable decisions on. Therefore, to allow a different time resolution, we introduce a parameter: ρ that quantifies the number of days in each time unit (Δt). For example, if ρ=7, the purchase sequence context is computed at week resolution [0488] training dataset are scored using the developed models to produce the customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period.)
using the predicted quantity information for the current level for the predicted transaction dates in the time unit to identify updated features to use in an updated quantity forecasting model for a next time unit of the multiple time units; (in at least [0126] The insight/relationship determination module 320 is very adaptive as it can update its graph structures quickly to reflect any changes in the transaction data. [0481] Any combination of these techniques may be used in the insight/relationship determination module 320 framework depending on the nature, quantity, and quality (noise-to-signal ratio) of the transaction data. [0483] FIG. 27 is an overview of one embodiment of the predictive time-to event (TTE) component 320. In one embodiment, the predictive time-to-event (TTE) component 320 may be implemented as a large-scale analytic process or program 2710 for processing large amounts of transaction data 2720 to create models which predict how likely a given customer is to purchase a given product in a given time frame. More generally, this predictive time-to-event component 320 can use large amounts of discrete event data, including data in addition to transaction data, to build models which predict how likely an entity (not just a person) is to perform or encounter an event (not just a purchase). [0487] The event data 2810 is passed into a cleaning, statistics generating and feature generation process 2812. The feature generation process produces a unique independent training dataset 2814, 2815, 2816 for each target product which will be modeled. Each training data set includes many labeled examples used to train a scorecard. An example is given by a vector of numeric predictive feature values, and an associated binary outcome label. An example feature could be the recency of any particular event, or its frequency, or the current season, or an economic index, or the like. There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target. [0488] Each training dataset 2814, 2815, 2816 is then put through a series of binning, variable reduction, model training, scoring and analyzing steps 2820. The analyzing steps include Filtering out characteristics with little power to predict the outcome, and maintaining a set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with a accompanying performance measure and validation reports. In other words, P scorecards are developed. One scorecard is developed for each training data set. Lastly all of the customers in the training dataset are scored using the developed models to produce the customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period.)
aggregating predicted quantity information for multiple levels into aggregated quantity prediction information; and (in at least [0153] Indirect properties of a coarser level product may be computed by aggregating the corresponding properties of its finer level products. [0291] The bundleness in turn is defined as an aggregation of the contribution of each product in the bundle. There are two ways in which a product contributes to a bundle in which it belongs: (a) It can either be the principal or driver or causal product for the bundle or (b) it can be the peripheral or accessory product for the bundle. [0377] Both product bundles and bridge structures are logical structures as opposed to actual structures...projecting a customer against a bundle resulting in various bundle-projection-scores that may be used in either making decisions directly or used for further analysis. Similarly, bridge structures may also be used to create a number of bridge-projection-scores. These scores are defined by a bundle structure, a market basket, and a projection scoring function: [0381] Group-Purchase Indicator: A binary function for each group in the bridge structure that indicates whether a product from that group is in the market basket....Group-Aggregate Scores: A number of aggregations of the group coverage and group overlap scores may also be created from these group scores.)
providing the aggregated quantity prediction information in response to the request. (in at least [0061] The output of the future event prediction module (330, 430) is a set of predictions, not decisions. To orchestrate smart decisions, (constrained) optimization techniques are used. The “propensity matrix” of purchase likelihoods of all customers for all products provides precise (accurate and timely) information for marketing optimization...selection optimization module (340, 440) would be to optimize targeting of product offers (recommendations, coupons, etc.) to those customers who have not bought certain products before, and who have a high propensity/purchase likelihood for these products.)


	
As per Claim 2, Frazer teaches:  The method of Claim 1, 
where a lowest level of the hierarchy corresponds to a transacted item.  (in at least [0111]  In FIG. 6, nodes represent products and edges represent consistency relationships between pairs of nodes. This graph has one node for each product at a category level of the product hierarchy. These nodes are further annotated or colored by department level. In general, these nodes could be annotated by a number of product properties, such as total revenue, margin per customers, and the like. There is a weighted edge between each pair of nodes. [0324] The definition of a bundle as a subset of products bounded by a the foundation set F (as a subset of every product bundle) and a candidate set C (as a superset of every product bundle) together with the definition of the neighborhood function defined above results in an abstraction called the Bundle Lattice-Space (BLS). FIG. 17 shows an example of a bundle lattice space bounded by a foundation set and a candidate set)


As per Claim 3, Frazer teaches: The method of Claim 2, 
wherein higher levels of the hierarchy correspond to more general categories of transacted items.  (in at least [0111]  In FIG. 6, nodes represent products and edges represent consistency relationships between pairs of nodes. This graph has one node for each product at a category level of the product hierarchy. These nodes are further annotated or colored by department level. In general, these nodes could be annotated by a number of product properties, such as total revenue, margin per customers, and the like. There is a weighted edge between each pair of nodes. [0324] The definition of a bundle as a subset of products bounded by a the foundation set F (as a subset of every product bundle) and a candidate set C (as a superset of every product bundle) together with the definition of the neighborhood function defined above results in an abstraction called the Bundle Lattice-Space (BLS). FIG. 17 shows an example of a bundle lattice space bounded by a foundation set and a candidate set.)


As per Claim 4, Frazer teaches: The method of Claim 1, 
wherein the aggregated quantity prediction information is aggregated with corresponding predicted transaction dates into an aggregated transaction date and quantity prediction.  (in at least [0167] A time elapsed intention may not cover all its products in a single visit. Sometimes the customer just forgets to buy all the products that may be needed for a particular intention, e.g. a multi-visit birthday party shopping, and may visit the store again the same day or the very next day or week. Sometimes the customer buys products as needed in a time-elapsed intention for example a garage re-modeling or home theater set up that might happen in different stages, the customer may choose to shop for each stage separately. To accommodate both these behaviors, it is useful to have a parametric way to define the appropriate time resolution for a forgot visit, e.g. a week, to a intentional subsequent visit, e.g. 15 to 60 days. [0195] FIG. 14 shows the basic idea of Technique 2. In FIG. 14, each non-empty cell represents a transaction. If the last grey square on the right is the TO transaction, then there are two FROM sets: the union of the two center grey square transactions and the union of the two left grey square transactions resulting, correspondingly, in two context instances...The union of the two becomes the first FROM set resulting in the purchase sequence context instance (the grey square above the time line union=FROM, last grey square on the right=TO, Δt=1). Going further back there are two transactions at Δt=2 (two left most grey squares). The union of these two becomes the second FROM set resulting in the purchase sequence context instance (grey square below the time line union=FROM, last grey square on the right=TO, Δt=1).  [0440] input customer history and the target products are interpreted as market baskets. For retailers where timing of purchase is important, the insight/relationship determination module 320 framework provides the ability to use not just what was bought in the past but also when it was bought and use that to recommend not just what will be bought in the future by the customer but also when it is to be bought... As shown in FIG. 21, the purchase sequence context uses the time-lag between any past purchase and the time of recommendation to create both timely and precise recommendations.)


As per Claim 5, Frazer teaches: The method of Claim 4, 
wherein the aggregated transaction date and quantity prediction comprises a transaction entity visit schedule for scheduling visits to transaction entities that are predicted to have certain transactions on certain dates an in certain quantities. (in at least [0045] The method 100 also includes predicting the likelihood of the occurrence of a future event 112. In retail situations, the future event many times is the purchase of another product. For example, when a consumer buys a personal computer many times the consumer will follow with purchases of other hardware or software. The consumer may buy a printer or may buy a word processing program shortly after making a computer purchase. The future event can actually include other items, such as an in-store visit. [0057] Predicting store visits, purchases in various departments, or of various products, can be exploited by sending brochures, discount coupons, or by means of a product recommendation engine. [0167] a market basket context instance is defined as a SET of products purchased on one or more consecutive visits. This definition generalizes the notion of a market basket context in a systematic, parametric way. The set of all products purchased by a customer (i) in a single visit, or (ii) in consecutive visits within a time window of (say) two weeks, or (iii) all visits of a customer are all valid parameterized instantiations of different market basket contexts...Time elapsed intentions—As mentioned above, transaction data is a mixture of projections of possibly time-elapsed latent intentions of customers. A time elapsed intention may not cover all its products in a single visit. Sometimes the customer just forgets to buy all the products that may be needed for a particular intention, e.g. a multi-visit birthday party shopping, and may visit the store again the same day or the very next day or week. Sometimes the customer buys products as needed in a time-elapsed intention for example a garage re-modeling or home theater set up that might happen in different stages, the customer may choose to shop for each stage separately. To accommodate both these behaviors, it is useful to have a parametric way to define the appropriate time resolution for a forgot visit, e.g. a week, to a intentional subsequent visit, e.g. 15 to 60 days. [0494] Such as propensity matrix 2300 can be used as part of a recommendation engine to answer any of the following questions: What are the best products to recommend to a customer at a certain time, e.g. say today or next week? What are the best customers to whom a particular product should be recommended at a certain time? What is the best time to recommend a particular product to a particular customer?)

As per Claim 6, Frazer teaches: The method of Claim 5, 
further comprising applying at least one inclusion rule to the transaction entity visit schedule. (in at least [0167] a market basket context instance is defined as a SET of products purchased on one or more consecutive visits. This definition generalizes the notion of a market basket context in a systematic, parametric way. The set of all products purchased by a customer (i) in a single visit, or (ii) in consecutive visits within a time window of (say) two weeks, or (iii) all visits of a customer are all valid parameterized instantiations of different market basket contexts...Time elapsed intentions—As mentioned above, transaction data is a mixture of projections of possibly time-elapsed latent intentions of customers. A time elapsed intention may not cover all its products in a single visit. Sometimes the customer just forgets to buy all the products that may be needed for a particular intention, e.g. a multi-visit birthday party shopping, and may visit the store again the same day or the very next day or week. Sometimes the customer buys products as needed in a time-elapsed intention for example a garage re-modeling or home theater set up that might happen in different stages, the customer may choose to shop for each stage separately. To accommodate both these behaviors, it is useful to have a parametric way to define the appropriate time resolution for a forgot visit, e.g. a week, to a intentional subsequent visit, e.g. 15 to 60 days.  [0436] insight/relationship determination module 320's Market Basket Recommendation Engine may be used. In MBRE customer history is interpreted as a market basket, i.e. current visit, union of recent visits, history weighted all visit.  [0502] propensity matrices can be reviewed for a number of time frames and the occurrences of time for customers for a set of events can be compiled into an optimized offer schedule. FIG. 29 depicts this process 2900. A series of customers and offers are compiled along with multiple selected time periods 2910. The compiled results are input to the offer scheduling optimization process. Constraints 2920 are placed on the process. The result is that by considering the constraints a schedule of offers that is substantially optimized 2930 can be produced.)


As per Claim 7, Frazer teaches: The method of Claim 6, 
wherein the at least one inclusion rule includes a minimum visit rule or a minimum predicted transaction value rule.  (in at least [0425] The customer may just browse the product to consider for purchasing such as in clothing, the customer might try-it-on or read the table of contents before buying a book or sampling the music before buying a CD or read the reviews before buying a high end product. The fact that the customer took time at least to browse these products shows that he has some interest in them and, therefore, even if he does not purchase them, they can still be used as part of the customer history along with the products he did purchase.  [0502] propensity matrices can be reviewed for a number of time frames and the occurrences of time for customers for a set of events can be compiled into an optimized offer schedule. FIG. 29 depicts this process 2900. A series of customers and offers are compiled along with multiple selected time periods 2910. The compiled results are input to the offer scheduling optimization process. Constraints 2920 are placed on the process. The result is that by considering the constraints a schedule of offers that is substantially optimized 2930 can be produced. [0503] selecting actions with respect to a plurality of customers also includes selecting a combination of the first, second, third or fourth future events based on optimizing a select amount of resources associated with at least one of the first entity, the second entity and the third entity. )


As per Claim 8, Frazer teaches: The method of Claim 1, 
wherein the predicted quantity information comprises predicted transaction value and the method further comprises determining predicted number of units based on the predicted transaction value. (in at least [0447] compute a seasonal value of a product in each season as well as its expected value across all seasons. Deviation from the expected value quantify the degree of seasonality adjustment. More formally: Let S={s1, . . . , sK} be K seasons. Each season could simply be a start-day and end-day pair. Let {V(u|sk)}k=1 K denote value, e.g. revenue, margin, etc., of a product u across all seasons. Let {N(sk)}k=1 K be the normalizer, e.g. number of customers/transactions for each season. Let V  ( u ) = ∑ k = 1 K   V  ( u  s k ) be the total value of the product u across all seasons. [0464] This up-sell business objective might be combined with the recommendation scores by creating a value-score for each product and the value property. i.e. revenue, margin, margin percent, etc. These value-scores are then normalized, e.g. max, z-score, rank, and combined with the recommendation score to increase or decrease the overall score of a high/low value product.)


As per Claim 10, Frazer teaches: The method of Claim 1, 
wherein the quantity forecasting model is trained using promotion information that has been merged with the historical transaction data.  (in at least [0491] The result of the process associated with the TTE component 320 and the process 2710, is that a set of propensity matrices can be produced for several future time periods so as to define the relationship between the risk of an event occurring in each of several discrete time periods. It should be noted that the predictors can change their values in each of the future time periods so that a decision can be made to send a marketing offer while it has the most probability of maturing into a sale. [0492] The results as time movers on are fed back to both the insight/relationship determination component 310 and the predictive time-to-event component 320. Scoring is repeated at regular time intervals, as determined by the business (e.g. every night, every weekend, or the like). The score value of a particular individual and a particular event can change over the course of time, either due to recent events experienced by the individual, or due to the passage of time itself. The score values (i.e. likelihoods) of all individuals for all events of interest are input into a decision optimization. For example, a retailer may use the scores in a recommendation engine, which matches customers to products for which they have a high propensity. [0502] propensity matrices can be reviewed for a number of time frames and the occurrences of time for customers for a set of events can be compiled into an optimized offer schedule. FIG. 29 depicts this process 2900. A series of customers and offers are compiled along with multiple selected time periods 2910. The compiled results are input to the offer scheduling optimization process. Constraints 2920 are placed on the process. The result is that by considering the constraints a schedule of offers that is substantially optimized 2930 can be produced.)


As per Claim 11, Frazer teaches: The method of Claim 10, 
wherein the features include promotion-related features. (in at least [0489] The predictive time-to-event component 320 can also produce one prospensity matrix or more propensity matrices (which are discussed in more detail below along with FIGS. 23-24) for all customers in the input dataset. [0491] The result of the process associated with the TTE component 320 and the process 2710, is that a set of propensity matrices can be produced for several future time periods so as to define the relationship between the risk of an event occurring in each of several discrete time periods. It should be noted that the predictors can change their values in each of the future time periods so that a decision can be made to send a marketing offer while it has the most probability of maturing into a sale. [0502] propensity matrices can be reviewed for a number of time frames and the occurrences of time for customers for a set of events can be compiled into an optimized offer schedule. FIG. 29 depicts this process 2900. A series of customers and offers are compiled along with multiple selected time periods 2910. The compiled results are input to the offer scheduling optimization process. Constraints 2920 are placed on the process. The result is that by considering the constraints a schedule of offers that is substantially optimized 2930 can be produced) 


As per Claim 12, Frazer teaches: The method of Claim 1, 
wherein the features include cumulative sum or expanding mean features.  (in at least [0155] Indirect or Derived properties such as aggregates of the line item properties, e.g. total margin of the transaction, total number of products purchased, and market basket diversity across higher level product categories, etc. [0447] compute a seasonal value of a product in each season as well as its expected value across all seasons...total value of the product u across all seasons)


As per Claim 13-16 and 17-20 for a system (see at least Frazer [0038]) and computer program product (see at least Frazer [0509]), respectively, substantially recite the subject matter of Claim 1-4 and are rejected based on the same reasoning and rationale.













Conclusion
Relvent prior art not relied upon:
Zbikowski, US10878354B1, Methods of and devices for developing supply chain management are disclosed. Logic and devices implementing the logic for supply chain management avoid resources (e.g., machine component parts, raw materials, machines, machine capacity) being inappropriately re-allocated to customers without the customers' submission of forecasts in an accurate and timely manner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623